DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed on 4/27/2021 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman P. Soloway on 5/27/2021.


The application has been amended as follows: 

In the Claims:



-Replace Claim 16 with the following:
Claim 16: A method of filling a container with a volume of liquid with a filling apparatus, wherein the container is filled by way of an aperture of the container, the method comprising the steps of:
providing an unfilled pre-form container which is at least partially compressed and folded on itself so that an entirety of an aperture of the compressed pre-form container lies radially inward and vertically between a folding edge and a base of the compressed pre-form container to reduce an internal volume of the container, whereupon the compressed pre-form container is adapted to be stacked onto and partially nested within another unfilled at least partially compressed pre-form container, and the internal volume of the compressed pre-form container is expanded by moving the aperture away from the base of the pre-form container while filling the expanding container with a volume of liquid via a filling element of the filling apparatus, to form an expanded internal volume that is at least twice the internal volume of the unfilled compressed pre-form container, wherein the folding edge is configured to be displaced along a side wall of the container during filling or expanding of the container,  
arranging the unfilled compressed pre-form container between a first holding device configured for holding the base area of the container and a second holding device which locks onto and holds an aperture area of the container, 
flushing the unfilled pre-form container in its pre-form state, and 
after flushing, filling the flushed unfilled container, with the filling element, while expanding the container, while keeping the second holding device locked onto the 
further wherein the filling apparatus is arranged on a rotatable carrier.  

-Replace Claim 17 with the following:
Claim 17: The method according to claim 16, wherein the filling apparatus has a reservoir configured to supply the filling element with the filling material by way of a connecting line, and wherein the rotatable carrier is circular.  

-Replace Claim 18 with the following:
Claim 18: The method according to claim 16, wherein the container is expanded in part by moving the first holding device before commencing the filling.  

-Replace Claim 19 with the following:
Claim 19: The method according to claim 16, wherein the container is expanded by a filling pressure during the filling.  

-Replace Claim 20 with the following:
Claim 20: The method according to claim 16, wherein a distance between the base area and the aperture of the container varies during the filling.  

-Claim 21 is cancelled.
-Replace Claim 22 with the following:
Claim 22: The method according to claim 16, wherein during the filling the aperture of the container is moved away from the base area of the container at a pre-set speed at least for a time and at the same time the folding edge is moved away from the base area at a speed which is half said pre-set speed.  

-Replace Claim 23 with the following:
Claim 23: The method according to claim 17, wherein the expanded container is compressed, and folded, in such a way that the internal volume thereof is reduced.


In the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 2 (Drawings filed 4/12/2019) should be replaced with previous Figure 2 (Drawings filed 4/12/2019).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 16-20, 22, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 16, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention. 
With reference to the Non- Final Rejection mailed on 4/27/2021, it can be concluded that Furukawa (USP 5,518,046), Robbins III (USP 5,226,551), Franz (USP 3,973,603), and Tsao (USP 5,207,250), in combination, disclose most of the claimed features of Claim 16. 
-Furukawa at least discloses a method of filling a container with a filling apparatus and the method including the steps of providing an unfilled compressed container which is expanded by moving the aperture away from the base of the pre-form container while filling the expanding container with a volume of liquid via a filling element of the filling apparatus, flushing the container, and filling the container while expanding the container. 
-Robbins III teaches an unfilled container which is compressed and folded on itself so that an entirety of an aperture lies radially inward and vertically between a folding edge and a base of the compressed container to reduce an internal volume of the container, whereupon the compressed container is adapted to be stacked onto and partially nested within another unfilled at least partially compressed container, and wherein the container can expand form an expanded internal volume that is at least twice the internal volume of the unfilled compressed pre-form container. 
- Franz teaches a movable first holding device and further teachings filling devices on rotatable carriers.
-Tsao teaches a second holding device which locks onto and holds an aperture area of the container.
However, none of the above references teach a container wherein the folding edge is configured to be displaced along a side wall of the container during filling or expanding of the container. Note that Robbins III discloses folding edges that are displaceable but are not displaceable along the side wall and further the only folding edge which is configured such that the aperture is between the edge and the base, when the container is compressed, is the top edge (34; Figure 4) and therefore any folding edge below that cannot be reasonably viewed as the folding edge as the aperture is not positioned between itself and the base. 
Other references such as Mays III (US PGPUB 2012/0037661) disclose folding edges (i.e. 48; Figures 1-2) that are configured to be displaced along a side wall, however, the aperture is not able to be positioned radially inward and vertically in between the folding edge and the base as claimed.
Further, it would not have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Furukawa, Robbins III, Franz, Tsao, and an additional reference such as Mays III to achieve the claimed method without the use of improper hindsight drawn from Applicant’s disclosure as motivation.
In conclusion, the claimed invention of Claim 16 is viewed as allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        5/27/2021